Name: Council Regulation (EC, Euratom) NoÃ 723/2007 of 18 June 2007 adjusting the weightings applicable to the remuneration of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  Europe
 Date Published: nan

 27.6.2007 EN Official Journal of the European Union L 165/1 COUNCIL REGULATION (EC, EURATOM) No 723/2007 of 18 June 2007 adjusting the weightings applicable to the remuneration of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials of the European Communities and to the Conditions of employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 63, 64, Article 65(2) of the Staff Regulations and Annexes VII and XI thereto, and having regard to the first paragraph of Article 20, Article 64 and Article 92 of the Conditions of employment of other servants, Having regard to the proposal from the Commission, Whereas: There was a substantial increase in the cost of living in Estonia in the period from June to December 2006. The weighting applied to the remuneration of officials and other servants should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2007, the weighting applicable, under Article 64 of the Staff Regulations, to the remuneration of officials and other servants employed in the country listed below shall be as follows:  Estonia 83,4. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 June 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1895/2006 (OJ L 397, 30.12.2006, p. 6).